     Case 2:18-cv-00585 Document 32 Filed 11/15/19 Page 1 of 25 PageID #: 194


                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                              CHARLESTON DIVISION


ANTHONY JAMES BRAXTON,

                            Plaintiff,

v.                                              CIVIL ACTION NO. 2:18-cv-00585

DETECTIVE C.A. YOUNG, et al.,

                            Defendants.



                 PROPOSED FINDINGS & RECOMMENDATION


        This matter is assigned to the Honorable John T. Copenhaver, Jr., Senior United

States District Judge, and it is referred to the undersigned United States Magistrate Judge

for submission of proposed findings and recommendations for disposition pursuant to 28

U.S.C. § 636(b)(1)(B). Before this Court are the motions to dismiss filed by Defendants

Fayette County Commission (“Fayette County”) and Fayette County Sherriff Mike Fridley

(“Fridley”) (ECF No. 13), Larry E. Harrah (“Harrah”) and Brian D. Parsons (“Parsons”)

(ECF No. 15), W.R. Callison (“Callison”) (ECF No. 17), and C.A. Young (“Young”) (ECF

No. 19) (collectively, “Defendants”).

        For the reasons explained more fully herein, it is respectfully RECOMMENDED

that the presiding District Judge GRANT Fayette County’s and Fridley’s motion to

dismiss (ECF No. 13), GRANT IN PART and DENY IN PART Harrah’s and Parsons’s

motion to dismiss (ECF No. 15), GRANT IN PART and DENY IN PART Callison’s

motion to dismiss (ECF No. 17), and GRANT Young’s motion to dismiss (ECF No. 19).

It is further RECOMMENDED that the presiding District Judge DISMISS Plaintiff’s

complaint (ECF No. 2) as to Defendants Central West Virginia Drug Task Force
   Case 2:18-cv-00585 Document 32 Filed 11/15/19 Page 2 of 25 PageID #: 195


Corporation; Oak Hill City Police Department; Fayetteville City Police Department; City

of Oak Hill, West Virginia; City of Fayetteville, West Virginia; Mount Hope City Police

Department; City of Mount Hope; Ansted City Police Department; City of Ansted; Gauley

Bridge City Police Department; City of Gauley Bridge; Nicholas County Commission;

Nicholas County Sheriff Department; Summersville City Police Department; City of

Summersville, West Virginia; Richwood City Police Department; City of Richwood; Clay

County Commission; Clay County Sheriff Department; Webster County Commission;

Webster County Sheriff Department; City of Webster Spring, West Virginia; Webster

Spring City Police Department; City of Cowen, West Virginia; Pocahontas County

Commission; Pocahontas County Sheriff Department; Marlinton City Police Department;

City of Marlinton, West Virginia; and the estate of Steve Kessler.

                                    I.     BACKGROUND

       Plaintiff Anthony James Braxton (“Plaintiff”) brings this action pursuant to 42

U.S.C. § 1983 and the West Virginia Constitution, alleging that his constitutional rights

were violated when the police seized over $5,000 in cash from his home in Fayette

County, West Virginia, and failed to return it to him. (ECF No. 2.) Plaintiff claims that

on April 18, 2016, Young submitted an affidavit in support of a search warrant for

Plaintiff’s residence that falsely accused Plaintiff “of being a drug dealer.” (Id. at 1; see

ECF No. 2-3 at 6–7.) The affidavit stated that a confidential informant used marked

money to purchase heroin from an “older white male subject” who instructed the

informant to drive him from a trailer park to Plaintiff’s residence, where he met with

another male subject. (ECF No. 2-3 at 7.) The affidavit further stated that the older

white male subject gave the informant heroin on the drive back to the trailer park. (Id.)




                                             2
   Case 2:18-cv-00585 Document 32 Filed 11/15/19 Page 3 of 25 PageID #: 196


The search warrant was signed by a Fayette County magistrate and executed that same

day. (ECF No. 2-3 at 1.)

       Plaintiff claims that Young seized $4,400 and “a very small amount of weed” from

him when executing the search warrant, but the property receipt Plaintiff received “stated

$2,200 cash and some weed[,] nothing else.” (ECF No. 2 at 1.) According to Plaintiff,

when he told Young he had $4,400 in cash, not $2,200, Young responded that $2,200

was “all the money that the other police [gave] him.” (Id.) However, Plaintiff alleges

that Young later deposited $4,402 into a “Police Forfeiture Bank Account.” (Id. at 6–7.)

Plaintiff further alleges that Young told him that “if [Plaintiff] wanted [his] money back

. . . [he] would have to find [Young] a big time heroin dealer.” (Id. at 1.)

       Plaintiff avers that by July 25, 2016, no civil forfeiture proceedings had been

instituted against him, so he asked then-Fayette County Sheriff Steve Kessler (“Kessler”)

for his money back. (Id. at 2.) Plaintiff also alleges that he informed Kessler that “all

[his] money was not accounted for on [the] property receipt.”           (Id.)   According to

Plaintiff, Kessler stated that Plaintiff “was not getting [his] money back, because it’s been

forfeited” and made a comment that “he didn’t like JAP’S [sic] . . . AND that THEY should

NOT BE IN THIS COUNTRY.” (Id. (emphasis in original).) Plaintiff, who alleges that

he is Korean, interpreted Kessler’s comment as racist. (Id.) Plaintiff claims that he

requested his money from Kessler on two other occasions, on November 14, 2016, and

January 16, 2017, and told Kessler that he would sue if the money was not returned. (Id.)

Kessler refused to return Plaintiff’s money, and Plaintiff alleges that Kessler told him the

money had been spent to “get [Kessler] elected.” (Id. at 2, 9.) Plaintiff further alleges

that Parsons, Harrah, and the magistrate who signed the search warrant also used

Plaintiff’s money to support their re-election campaigns. (Id. at 6.)

                                             3
      Case 2:18-cv-00585 Document 32 Filed 11/15/19 Page 4 of 25 PageID #: 197


         On February 15, 2017, Callison submitted an affidavit in support of a second search

warrant that accused Plaintiff of unlawful delivery of a controlled substance. (Id. at 2;

see ECF No. 2-4.) The warrant was signed by the same magistrate who signed the April

18, 2016 search warrant, and it was executed on the date it was signed. (ECF No. 2 at 2;

ECF No. 2-4.) Plaintiff claims that the police came to his home to kill him “to do damage

control” because they did not want to return the money seized on April 18, 2016. (ECF

No. 2 at 2–3.) According to Plaintiff, the police took $650 while executing the February

15, 2017 search warrant but did not give him a property receipt for it, although they gave

him “a ticket for weed.” (Id. at 2.) He alleges that the $650 was deposited in a forfeiture

bank account the following day and “spent . . . short [sic] time later.” (Id. at 2–3.)

         Plaintiff avers that on June 19, 2017, he contacted Young to ask about the money

seized pursuant to the April 18, 2016 search warrant. (Id. at 3.) According to Plaintiff,

Young told him that the money was “given . . . to the U.S. Attorney [sic] Office in

Charleston.”     (Id.)   Plaintiff then filed a civil action in the Circuit Court of Fayette

County, West Virginia, on July 24, 2017, seeking to have the funds seized on April 18,

2016, returned to him. (Id.; see ECF No. 2-8 at 1.) He alleges that on August 14, 2017,

a secretary at the Fayette County Prosecutor’s Office informed him that he would receive

a check for $2,100 if he signed a settlement agreement. (ECF No. 2 at 3; see ECF No. 2-

5.)    However, Plaintiff refused to sign the agreement because he believed he would

incriminate himself. (ECF No. 2 at 4.) On September 13, 2017, the Circuit Court of

Fayette County, West Virginia, ordered that $2,102—the amount of cash listed on the

April 18, 2016 property receipt, less $100 in marked currency—be returned to Plaintiff by

check. (ECF No. 2-8.) Plaintiff alleges that he received the check on September 19,




                                              4
   Case 2:18-cv-00585 Document 32 Filed 11/15/19 Page 5 of 25 PageID #: 198


2017, but he complains that he did not receive the actual cash that was seized from his

home. (ECF No. 2 at 6.)

       Plaintiff brought this action on April 17, 2018. (ECF No. 2.) Defendants filed

their motions to dismiss on June 12, 2019. (ECF Nos. 13, 15, 17, 19.) Plaintiff filed

timely responses on July 17, 2019. (ECF Nos. 23–27.) Defendants filed timely replies

on August 2, 2019. (ECF Nos. 28–31.) As such, the motions to dismiss are fully briefed

and ready for adjudication.

                                  II.    LEGAL STANDARDS

   A. Rule 12(b)(6) Motion to Dismiss

       In general, a pleading must include “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2); see McCleary-

Evans v. Md. Dep’t of Transp., State Highway Admin., 780 F.3d 582, 585 (4th Cir. 2015)

(stating that this requirement exists “to give the defendant fair notice of what the . . . claim

is and the grounds upon which it rests” (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007))). However, to withstand a motion to dismiss made pursuant to Federal Rule

of Civil Procedure 12(b)(6), a complaint must plead enough facts “to state a claim to relief

that is plausible on its face.” Wikimedia Found. v. Nat’l Sec. Agency, 857 F.3d 193, 208

(4th Cir. 2017) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556

U.S. at 678.    Stated another way, the factual allegations in the complaint “must be

sufficient ‘to raise a right to relief above the speculative level.’”       Woods v. City of

Greensboro, 855 F.3d 639, 647 (4th Cir. 2017) (quoting Twombly, 550 U.S. at 555). A

complaint that alleges enough facts “to satisfy the elements of a cause of action created by

                                               5
   Case 2:18-cv-00585 Document 32 Filed 11/15/19 Page 6 of 25 PageID #: 199


[the relevant] statute” will survive a motion to dismiss. Id. at 648 (quoting McCleary-

Evans, 780 F.3d at 585).

          In evaluating the sufficiency of a complaint, this Court first “identif[ies] pleadings

that, because they are no more than conclusions, are not entitled to the assumption of

truth.”     Iqbal, 556 U.S. at 679.     This Court then “assume[s] the[] veracity” of the

complaint’s “well-pleaded factual allegations” and “determine[s] whether they plausibly

give rise to an entitlement to relief.” Id. Review of the complaint is “a context-specific

task that requires [this Court] to draw on its judicial experience and common sense.” Id.

“[T]o satisfy the plausibility standard, a plaintiff is not required to plead factual

allegations in great detail, but the allegations must contain sufficient factual heft to allow

a court, drawing on judicial experience and common sense, to infer more than the mere

possibility of that which is alleged.” Nanni v. Aberdeen Marketplace, Inc., 878 F.3d 447,

452 (4th Cir. 2017) (internal quotation marks omitted).

   B. 28 U.S.C. § 1915 Screening

          Where, as here, a plaintiff seeks to proceed in forma pauperis, this Court has a

duty to “screen initial filings . . . to independently assess the merits of in forma pauperis

complaints” and “exclude suits that have no arguable basis in law or fact.” Eriline Co.

S.A. v. Johnson, 440 F.3d 648, 656 (4th Cir. 2006) (citing Nasim v. Warden, 64 F.3d 951,

953–54 (4th Cir. 1995)); see 28 U.S.C. § 1915(e). This Court must “dismiss a complaint

filed in forma pauperis ‘at any time if [it] determines that . . . the action or appeal . . . is

frivolous or malicious . . . [or] fails to state a claim on which relief may be granted.’”

Eriline Co., 440 F.3d at 656 (quoting 28 U.S.C. § 1915(e)). When reviewing an in forma

pauperis complaint for failure to state a claim, this Court applies the same standards that

it applies to review a motion filed pursuant to Federal Rule of Civil Procedure 12(b)(6).

                                                6
    Case 2:18-cv-00585 Document 32 Filed 11/15/19 Page 7 of 25 PageID #: 200


Thomas v. Salvation Army S. Territory, 841 F.3d 632, 637 (4th Cir. 2016) (citing

De’Lonta v. Angelone, 330 F.3d 630, 633 (4th Cir. 2003)).

                                             III.    ANALYSIS

        The undersigned construes Plaintiff’s convoluted narrative complaint to set forth

the following claims against the remaining defendants 1: a federal constitutional challenge

to the West Virginia Contraband Forfeiture Act, W. Va. Code § 60A-7-701, et seq.,

conspiracy claims against Harrah, Parsons, Callison, and Young, and other federal and

state constitutional violations against Harrah, Parsons, Callison, Young, and Kessler.

    A. Sufficiency of Conspiracy Allegations

        Defendants argue that Plaintiff has not sufficiently alleged a 42 U.S.C. § 1985(3)

conspiracy to commit civil rights violations. (ECF No. 14 at 8–9; ECF No. 16 at 7–9; ECF

No. 18 at 10–11; ECF No. 20 at 7–8.) To state a claim under § 1985(3), 2 a plaintiff must

plead “concrete supporting facts” to demonstrate, among other elements, “an agreement

or a meeting of the minds by [the] defendants to violate the [plaintiff’s] constitutional

rights.” Soc’y Without a Name v. Virginia, 655 F.3d 342, 346 (4th Cir. 2011) (quoting

Simmons v. Poe, 47 F.3d 1370, 1377 (4th Cir. 1995)). Stated another way, the allegations

“must, at least, reasonably lead to the inference that the defendants positively or tacitly

came to a mutual understanding to try to accomplish a common and unlawful plan.”

Patterson v. Yeager, No. 2:12-cv-01964, 2016 WL 589881, at *18 (S.D.W. Va. Feb. 11,

2016). Merely stating that the defendants engaged in a conspiracy or were part of a



1 On May 1, 2019, the undersigned filed a Proposed Findings and Recommendation recommending that
the presiding District Judge dismiss Plaintiff’s claims against Magistrate Leonard Bickford and the West
Virginia State Police pursuant to 28 U.S.C. § 1915(e)(2)(B). (ECF No. 7.) That Proposed Findings and
Recommendation remains pending before the presiding District Judge.
2 The undersigned notes that neither § 1985(1), which governs conspiracies to prevent a federal officer from
performing his or her duties, nor § 1985(2), which governs conspiracies to interfere with court proceedings,
applies to the facts alleged in the complaint. (See ECF No. 2.)

                                                     7
   Case 2:18-cv-00585 Document 32 Filed 11/15/19 Page 8 of 25 PageID #: 201


conspiracy is insufficient. Soc’y Without a Name, 655 F.3d at 347. Additionally, the

plaintiff must allege that the defendants formed the conspiracy because they were

“motivated by a specific class-based, invidiously discriminatory animus.”                     Id. at 346

(quoting Simmons, 47 F.3d at 1376). In other words, the conspiracy must be formed

because the defendants share “a group animus” against the class to which the plaintiff

alleges he or she belongs. Great Am. Fed. Sav. & Loan Ass’n v. Novotny, 442 U.S. 366,

378 (1979).

        Here, Plaintiff alleges that Harrah and Parsons “advis[ed]” the police about how to

seize Plaintiff’s money and “cover [their actions] up” so that Harrah and Parsons could

spend the money on Harrah’s re-election campaign. (ECF No. 2 at 4, 6–7.) He further

alleges that Harrah, Parsons, and the police utilized the West Virginia Contraband

Forfeiture Act to “rob[]” people of color like himself. (Id. at 9.) And he claims that

Callison and the magistrate who authorized the search warrant were motivated by racial

prejudice in allowing Plaintiff’s home to be searched and his money seized. (See id. at

2–3.)    The undersigned FINDS that these allegations, although sparsely included

throughout Plaintiff’s rambling narrative complaint, 3 are sufficient to allege a § 1985(3)

conspiracy at the motion-to-dismiss stage: Plaintiff alleges facts to show who the

members of the conspiracy were, the existence and nature of their agreement, their

motivations, and their acts in furtherance of the conspiracy. See Soc’y Without a Name,

655 F.3d at 346 (quoting Simmons, 47 F.3d at 1376) (listing elements of § 1985(3)

conspiracy); Ali v. Raleigh Cty., No. 5:17-cv-03386, 2018 WL 1586493, at *10 (S.D.W. Va.


3 This Court is required “to liberally construe a pro se complaint.” Kerr v. Marshall Univ. Bd. of
Governors, 824 F.3d 62, 72 (4th Cir. 2016) (citing Jehovah v. Clarke, 798 F.3d 169, 176 (4th Cir. 2015)).
This is “particularly appropriate where, as here, there is a pro se complaint raising civil rights issues.”
Martin v. Duffy, 858 F.3d 239, 248 (4th Cir. 2017) (quoting Smith v. Smith, 589 F.3d 736, 738 (4th Cir.
2009)).

                                                    8
   Case 2:18-cv-00585 Document 32 Filed 11/15/19 Page 9 of 25 PageID #: 202


Mar. 29, 2018) (concluding that plaintiff adequately pled § 1985(3) conspiracy where he

alleged that defendants “got together to falsely create the probable cause necessary to

arrest the Plaintiff” as a result of “discriminatory animus relating to the Plaintiff’s race

and his intent to sue Defendant Tanner and Raleigh County in a discrimination lawsuit”).

Therefore, the undersigned proposes that the presiding District Judge DENY the motions

to dismiss filed by Harrah and Parsons (ECF No. 15) and Callison (ECF No. 17) with

respect to this claim.

       Further, to the extent Plaintiff’s conspiracy claim could instead be brought

pursuant to 42 U.S.C. § 1983, the undersigned FINDS that it is likewise sufficiently pled.

To establish such a claim, a plaintiff must plead “that the [defendants] acted jointly in

concert and that some overt act was done in furtherance of the conspiracy which resulted

in [the] deprivation of a constitutional right [of the plaintiff].”      Hinkle v. City of

Clarksburg, 81 F.3d 416, 421 (4th Cir. 1996). As previously explained, Plaintiff alleges

that Harrah and Parsons instructed the police about the use of the West Virginia

Contraband Forfeiture Act to seize money from Plaintiff and conceal their actions so that

they could use the money to contribute to their political campaigns. (ECF No. 2 at 4, 6–

7, 9.) As such, the undersigned proposes that the presiding District Judge DENY the

motions to dismiss filed by Harrah and Parsons (ECF No. 15) and Callison (ECF No. 17)

with respect to any § 1983 conspiracy claim.

   B. Plaintiff’s Standing to Challenge West Virginia Contraband Forfeiture Act

       Defendants also argue that Plaintiff cannot challenge the constitutionality of the

West Virginia Contraband Forfeiture Act, W. Va. Code § 60A-7-701, et seq., because “no

forfeiture action was ever filed against him under that statute.” (ECF No. 14 at 9–11; ECF

No. 16 at 9–11; ECF No. 18 at 11–13.) In general, to satisfy “the ‘irreducible constitutional

                                             9
  Case 2:18-cv-00585 Document 32 Filed 11/15/19 Page 10 of 25 PageID #: 203


minimum’ of standing,” a plaintiff “must clearly . . . allege facts demonstrating” that he

suffered an injury in fact that is fairly traceable to the defendant’s conduct and is likely to

be redressed by a favorable judicial decision. Spokeo, Inc. v. Robins, 136 S. Ct. 1540,

1547 (2016) (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992); Warth v.

Seldin, 422 U.S. 490, 518 (1975)). To that end, “[a] party has standing to challenge the

constitutionality of a statute only insofar as it has an adverse impact on his own rights.”

MacDonald v. Moose, 710 F.3d 154, 162 (4th Cir. 2013) (quoting Cty. Court of Ulster Cty.

v. Allen, 442 U.S. 140, 154–55 (1979)).         And when, as here, the plaintiff seeks a

declaratory judgment, the complaint’s allegations must “show that there is a substantial

controversy, between parties having adverse legal interests, of sufficient immediacy and

reality to warrant the issuance of a declaratory judgment.” Steadfast Ins. Co. v. Berkley

Nat’l Ins. Co., 217 F. Supp. 3d 904, 911 (S.D.W. Va. 2016) (quoting Md. Cas. Co. v. Pac.

Coal & Oil Co., 312 U.S. 270, 273 (1941)).

       The undersigned FINDS that the complaint’s allegations demonstrate that

Plaintiff has standing to pursue his claim to declare the West Virginia Contraband

Forfeiture Act unconstitutional. Defendants accurately point out that Plaintiff alleges

that no forfeiture proceedings under West Virginia Code § 60A-7-705 were ever brought

against him. (ECF No. 14 at 10–11; ECF No. 16 at 10; ECF No. 18 at 12–13; see ECF No.

2 at 2, 5.)   However, § 60A-7-704(b) authorizes the seizure of property prior to the

institution of proceedings under § 60A-7-705 if, among other circumstances, the seizure

is made “pursuant to a search under a search warrant.” W. Va. Code § 60A-7-704(b)(1).

The statute requires that “forfeiture proceedings . . . be instituted within ninety days of

the seizure” in such a case. Id. § 60A-7-704(c). Plaintiff alleges that the police seized

$4,400 from him pursuant to the April 18, 2016 search warrant and $650 pursuant to the

                                              10
  Case 2:18-cv-00585 Document 32 Filed 11/15/19 Page 11 of 25 PageID #: 204


February 15, 2017 search warrant. (ECF No. 2 at 1–2.) He avers that he received a

property receipt for $2,200 on April 18, 2016, but did not receive a property receipt at all

on February 15, 2017. (Id.) Plaintiff further alleges that the ninety-day deadline passed

without any proceedings being instituted in either instance. (Id.) Still, Plaintiff claims,

his money was not returned to him until he filed a petition for its return on July 24, 2017,

and after that he received a check for only $2,102. (Id. at 3, 5–6.)

       Therefore, accepting Plaintiff’s allegations as true—which this Court must do when

ruling on a motion to dismiss, McCaffrey v. Chapman, 921 F.3d 159, 163–64 (4th Cir.

2019) (“In considering a motion to dismiss under Rule 12(b)(6), a court accepts all well-

pled facts as true and construes these facts in the light most favorable to the plaintiff.”

(internal quotation marks omitted))—Defendants seized Plaintiff’s money pursuant to

§ 60A-7-704(b)(1) and did not institute forfeiture proceedings under § 60A-7-705 within

ninety days as required by § 60A-7-704(d), yet they continue to retain Plaintiff’s money.

(See ECF No. 2 at 1–3, 5–6.)       These facts satisfy all three constitutional standing

requirements: surely Plaintiff has been injured by Defendants’ seizure of his property and

would be remedied by a court order that Defendants return it. See Spokeo, Inc., 136 S.

Ct. 1540, 1547 (2016) (listing constitutional standing requirements).         As such, the

undersigned proposes that the presiding District Judge DENY with respect to this claim

the motions to dismiss filed by Harrah and Parsons (ECF No. 15) and Callison (ECF No.

17).

   C. Fayette County’s and Fridley’s Motion to Dismiss (ECF No. 13)

       Fayette County and Fridley assert that Plaintiff’s claims against them should be

dismissed because Plaintiff has not alleged or demonstrated that a policy or custom led to

the alleged deprivation of his constitutional rights. (ECF No. 14 at 5–8.) To hold a local

                                            11
   Case 2:18-cv-00585 Document 32 Filed 11/15/19 Page 12 of 25 PageID #: 205


government entity—or an official of such an entity sued in his official capacity 4—“liable

for a constitutional violation . . . the plaintiff must show that the execution of a policy or

custom of the [local government entity] caused the violation.” Penley v. McDowell Cty.

Bd. of Educ., 876 F.3d 646, 653 (4th Cir. 2017) (quoting Love-Lane v. Martin, 355 F.3d

766, 782 (4th Cir. 2004)). The local government entity “cannot be held liable solely

because it employs a tortfeasor—or, in other words, [it] cannot be held liable . . . on a

respondeat superior theory.” Hunter v. Town of Mocksville, 897 F.3d 538, 553–54 (4th

Cir. 2018) (quoting Monell v. N.Y.C. Dep’t of Soc. Servs., 436 U.S. 658, 690 (1978)). Put

another way, “liability will only lie where it is affirmatively shown that the official [or

entity] charged acted personally in the deprivation of the plaintiff[’s] rights.” Wilcox v.

Brown, 877 F.3d 161, 170 (4th Cir. 2017) (quoting Vinnedge v. Gibbs, 550 F.2d 926, 928

(4th Cir. 1977)).

        Here, Plaintiff’s claims against Fayette County and Fridley are based on vicarious

liability. In naming them as defendants, Plaintiff explains that they are “(Liable) [sic]

for not monitoring their Police Officers” and for not preventing them from “coming into

[Plaintiff’s] Dwelling on April 18, 2016, and on February 15, 2017.” (ECF No. 2 at 12.)

Plaintiff does not even allege generally that Fayette County instituted any policy or custom

that led to the claimed deprivation of his constitutional rights, nor does he allege that


4 Despite Plaintiff’s assertion that he sues Fridley “in his Personal and Job Capacity” (ECF No. 2 at 12),
Plaintiff brings this action against Fridley only in his official capacity as the sheriff of Fayette County, West
Virginia. “[T]he mere incantation of the term ‘individual capacity’ is not enough to transform an official
capacity action into an individual capacity action.” Adams v. Ferguson, 884 F.3d 219, 225 (4th Cir. 2018).
The complaint’s allegations relate only to the former sheriff, and there is no mention of any action taken by
Fridley personally. (ECF No. 2.) When the local governmental entity the defendant represents is alleged
to be “a moving force behind the deprivation” of the plaintiff’s constitutional rights, but the defendant
himself is not alleged to have “caused the deprivation,” the suit is better characterized as an official-capacity
suit. King v. Rubenstein, 825 F.3d 206, 223 (4th Cir. 2016) (quoting Kentucky v. Graham, 473 U.S. 159,
166 (1985)). That is the case here. And an action against a local government official in his official capacity
“represent[s] only another way of pleading an action against [the] entity of which [the] officer is an agent.”
Adams, 884 F.3d at 225 (quoting Monell v. N.Y.C. Dep’t of Soc. Servs., 436 U.S. 658, 690 n.55 (1978)).

                                                       12
  Case 2:18-cv-00585 Document 32 Filed 11/15/19 Page 13 of 25 PageID #: 206


Fridley was personally involved in the events detailed in the complaint or otherwise

directed them so as to render him the source of any such policy or custom. In fact, he

alleges no facts about them at all. He merely seeks to attribute to them, in a conclusory

manner, the actions of their co-defendants, which is an insufficient basis for a claim

against them. Hunter, 897 F.3d at 553–54 (quoting Monell, 436 U.S. at 690). As such,

the undersigned FINDS that Plaintiff’s complaint fails to allege claims against Fayette

County and Fridley.      The undersigned proposes that the presiding District Judge

GRANT Fayette County’s and Fridley’s motion to dismiss the claims against them (ECF

No. 13).

   D. Harrah’s and Parsons’s Motion to Dismiss (ECF No. 15)

       Harrah and Parsons contend that absolute prosecutorial immunity bars Plaintiff’s

claims against them. (ECF No. 16 at 4–7.) Absolute prosecutorial immunity “extends

. . . to [prosecutorial] actions ‘intimately associated with the judicial phase of the criminal

process.’”   Nero v. Mosby, 890 F.3d 106, 117 (4th Cir. 2018) (quoting Imbler v.

Pachtman, 424 U.S. 409, 430–31 (1976)). Whether the defendant’s alleged conduct falls

within the scope of absolute prosecutorial immunity depends on “the nature of the

function performed, without regard to the identity of the actor who performed it, the harm

that the conduct may have caused, or even the question whether it was lawful.” Id. at 118

(internal quotation marks omitted). When the defendant “act[s] as ‘an officer of the

court’” or as an advocate, he is entitled to absolute prosecutorial immunity, but it does

not extend to his performance of “investigative or administrative tasks.” Van de Kamp

v. Goldstein, 555 U.S. 335, 342 (2009); Nero, 890 F.3d at 118.               In making this

determination, this Court “look[s] at the specific act challenged.” Nero, 890 F.3d at 120.




                                              13
   Case 2:18-cv-00585 Document 32 Filed 11/15/19 Page 14 of 25 PageID #: 207


        Harrah and Parsons assert that they are absolutely immune from suit because

“Plaintiff’s claims . . . are premised upon their participation in an alleged civil forfeiture

proceeding.” (ECF No. 30 at 1; ECF No. 16 at 5–6.) But the specific acts that Plaintiff

contends are unconstitutional are not at all based on Harrah and Parsons instituting civil

forfeiture proceedings against him.           (See ECF No. 2.)         Rather, Plaintiff alleges that

Harrah and Parsons unlawfully prepared and proposed a settlement agreement and

served discovery requests in the litigation Plaintiff filed in Fayette County Circuit Court,

advised the police about “how to permanently Deprive [Plaintiff] of [his] money,” and

“took [Plaintiff’s] money and put it in [Harrah’s] reelection [sic] campaign.” (Id. at 3–4,

6–7, 8.) Harrah and Parsons are entitled to absolute prosecutorial immunity only as to

the first of these functions. 5

        As to Plaintiff’s claims involving the settlement agreement and the discovery

requests, absolute prosecutorial immunity is appropriate because Harrah and Parsons

acted “in service of [their] role as an advocate on behalf of the state.” Conley v. Ryan, 92

F. Supp. 3d 502, 521–22 (S.D.W. Va. 2015). Under West Virginia law, “[w]hen a party

against whom no criminal charges have been brought seeks the return of seized property,

such person should file, in the circuit court of the county in which the property was seized,

a complaint seeking the return of such property under West Virginia Rule of Criminal

Procedure 41(e).” Syl. Pt. 1, Pristine Pre-Owned Auto, Inc. v. Courrier, 783 S.E.2d 585

(W. Va. 2016). Although such a proceeding is civil, not criminal, see id., the documents




5 Harrah and Parsons may be entitled to qualified immunity with respect to the other two claims. See
Nero, 890 F.3d at 118 (“All other actions are entitled only to qualified immunity.”); Conley v. Ryan, 92 F.
Supp. 3d 502, 522 (S.D.W. Va. 2015) (“[W]hen engaged in ‘actions extraneous to the judicial process,’
prosecutors are shielded only by qualified immunity.” (quoting Ehrlich v. Giuliani, 910 F.2d 1220, 1223 n.3
(4th Cir. 1990))). However, they have not argued as much (see ECF No. 16), and the undersigned thus
declines to address whether it applies at this time.

                                                    14
  Case 2:18-cv-00585 Document 32 Filed 11/15/19 Page 15 of 25 PageID #: 208


attached to Plaintiff’s complaint make clear that Harrah and Parsons acted as

representatives of the state due to their status as county prosecutors. (See ECF Nos. 2-

6, 2-7.) And they served the discovery requests and proposed the settlement agreement

in that capacity. (See ECF No. 2-5 at 2; ECF No. 2-8 at 1.) Accordingly, the undersigned

FINDS that Harrah and Parsons are entitled to absolute prosecutorial immunity with

respect to Plaintiff’s claims related to the discovery requests and the settlement

agreement.

      However, Plaintiff’s allegation that Harrah and Parsons “advis[ed] police[] how to

permanently Deprive [Plaintiff] of [his] money” (ECF No. 2 at 4) is akin to “giv[ing] legal

advice to police during an investigation” and is not protected by absolute prosecutorial

immunity. Nero, 890 F.3d at 118 (citing Burns v. Reed, 500 U.S. 478, 493 (1991)). And

Harrah and Parsons certainly were not “act[ing] as an advocate” when deciding how to

use the money the police allegedly seized from Plaintiff. Id. Therefore, the undersigned

FINDS that they are not entitled to absolute prosecutorial immunity as to Plaintiff’s

claims related to either of those functions. As such, the undersigned proposes that the

presiding District Judge GRANT IN PART and DENY IN PART their motion to

dismiss the claims against them on that basis (ECF No. 15).

   E. Callison’s Motion to Dismiss (ECF No. 17)

      Callison argues that he is entitled to qualified immunity with respect to Plaintiff’s

claims against him. (ECF No. 18 at 5–9.) “Qualified immunity protects officials ‘who

commit constitutional violations but who, in light of clearly established law, could

reasonably believe that their actions were lawful.’” Booker v. S.C. Dep’t of Corr., 855

F.3d 533, 537–38 (4th Cir. 2017) (quoting Henry v. Purnell, 652 F.3d 524, 531 (4th Cir.

2011) (en banc)). To determine whether an official is entitled to qualified immunity, this

                                            15
  Case 2:18-cv-00585 Document 32 Filed 11/15/19 Page 16 of 25 PageID #: 209


Court first “identif[ies] the specific right that the plaintiff asserts was infringed by the

challenged conduct.” Id. at 538 (quoting Winfield v. Bass, 106 F.3d 525, 530 (4th Cir.

1997) (en banc)). Then, this Court considers, “in either order,” “whether a constitutional

violation occurred and whether the right violated was clearly established at the time of

the official’s conduct.”    Id. (internal quotation marks omitted).        If this Court’s

conclusion is dispositive with respect to one prong, it “need not reach” the other prong.

Raub v. Campbell, 785 F.3d 876, 881 (4th Cir. 2015) (citing Pearson v. Callahan, 555 U.S.

223, 242 (2009)).

       Callison contends that the allegations in the complaint—specifically, that Callison

“obtained a search warrant without sufficient evidence,” unlawfully executed the warrant,

and seized $650 during the search but did not give Plaintiff a property receipt—do not

amount to a violation of Plaintiff’s constitutional rights. (ECF No. 18 at 6–9.) Turning

first to Callison’s application for the search warrant, Plaintiff alleges that Callison

“issue[d] a [sic] affidavit for a Search Warrant upon [Plaintiff’s] Dwelling” that “used

bogus information” and failed to demonstrate probable cause. (ECF No. 2 at 2, 6.) “A

warrant is constitutionally sound when issued by a neutral magistrate and supported by

probable cause.” United States v. Montieth, 662 F.3d 660, 664 (4th Cir. 2011) (citing

U.S. Const., amend. IV; Illinois v. McArthur, 531 U.S. 326, 330 (2001)). “[P]robable

cause plainly ‘exist[s] where the known facts and circumstances are sufficient to warrant

a [person] of reasonable prudence in the belief that contraband or evidence of a crime will

be found.’” United States v. Allen, 631 F.3d 164, 172 (4th Cir. 2011) (quoting Ornelas v.

United States, 517 U.S. 690, 696 (1996)). But where the probable-cause finding is based

on intentionally or recklessly false statements made by the affiant, the warrant is invalid.




                                            16
  Case 2:18-cv-00585 Document 32 Filed 11/15/19 Page 17 of 25 PageID #: 210


United States v. Moody, 931 F.3d 366, 370–71 (4th Cir. 2019); Evans v. Chalmers, 703

F.3d 636, 650 (4th Cir. 2012).

       Accepting Plaintiff’s allegations as true—which, again, this Court must do when

ruling on a motion to dismiss, McCaffrey, 921 F.3d at 163–64 (“In considering a motion

to dismiss under Rule 12(b)(6), a court accepts all well-pled facts as true and construes

these facts in the light most favorable to the plaintiff.” (internal quotation marks

omitted))—Callison’s affidavit was based entirely on “bogus information . . . that had

nothing to do with [Plaintiff] in [his] personal capacity, nor stated anything [Plaintiff did]

as a crime.” (ECF No. 2 at 6.) An officer’s use of false information to support the

probable-cause determination for a search warrant constitutes a Fourth Amendment

violation that was clearly established prior to February 15, 2017. See Evans, 703 F.3d at

650; see also White v. Pauly, 137 S. Ct. 548, 552 (2017) (stating that right is “clearly

established” when “existing precedent . . . place[s] the . . . constitutional question beyond

debate” (internal quotation marks omitted)). Therefore, the undersigned FINDS that

Callison is not entitled to qualified immunity at this stage in the litigation for his alleged

use of false information in the warrant affidavit. See Booker, 855 F.3d at 538 (laying out

steps in qualified immunity inquiry).

       Next, with respect to Callison’s execution of the search warrant, Plaintiff alleges

that Callison “came to kill [him]” and that the police failed to identify themselves “before

breaking [Plaintiff’s] window, and then paus[ed] for a few moments” before identifying

themselves “as they came into [his] Dwelling” because they “wanted [Plaintiff] to think[]

someone was breaking into [his] dwelling” and “hoped [he] had something in [his] hands,

so they could kill [him].” (ECF No. 2 at 2.)        The Fourth Amendment’s “knock and

announce requirement . . . generally requires police officers entering a dwelling to knock

                                             17
  Case 2:18-cv-00585 Document 32 Filed 11/15/19 Page 18 of 25 PageID #: 211


on the door and announce their identity and purpose before attempting forcible entry.”

United States v. Dunnock, 295 F.3d 431, 434 (4th Cir. 2002) (citing United States v.

Grogins, 163 F.3d 795, 797 (4th Cir. 1998)).       But the police are excused from this

requirement if “exigent circumstances” exist—that is, they “must have a reasonable

suspicion that knocking and announcing their presence, under the particular

circumstances, would be dangerous or futile, or that it would inhibit the effective

investigation of the crime by, for example, allowing the destruction of evidence.” Bellotte

v. Edwards, 629 F.3d 415, 420 (4th Cir. 2011) (quoting Richards v. Wisconsin, 520 U.S.

385, 394 (1997)).

       The allegations in the complaint indicate that Callison ran afoul of the knock-and-

announce requirement by breaking the window before making Plaintiff aware of his

presence. See Dunnock, 295 F.3d at 435 (citing 18 U.S.C. § 3109). And nothing in the

complaint suggests that exigent circumstances justified a “no-knock” entry, i.e., that there

was “a particularized basis to reasonably suspect that knocking and announcing would be

met with violent resistance.” United States v. Singleton, 441 F.3d 290, 293 (4th Cir.

2006) (quoting Grogins, 163 F.3d at 798); see Bellotte, 629 F.3d at 420 (stating that this

Court must “determine whether the facts and circumstances of the particular entry

justified dispensing with the knock-and-announce requirement” (quoting Richards, 520

U.S. at 394)). “[G]eneralizations about the inherent violence of [alleged] drug dealers,

such as their tendency to own weapons and to protect their property by force,” are

“insufficient to justify a no-knock search.” Singleton, 441 F.3d at 293–94. “The knock-

and-announce requirement has long been a fixture in law,” and its bounds were clearly

established by February 15, 2017. Bellotte, 629 F.3d at 419 (citing Gould v. Davis, 165

F.3d 265, 270 (4th Cir. 1998)). Accordingly, the undersigned FINDS that at this stage

                                            18
  Case 2:18-cv-00585 Document 32 Filed 11/15/19 Page 19 of 25 PageID #: 212


in the litigation, Callison is not entitled to qualified immunity with respect to his alleged

failure to knock-and-announce prior to breaking Plaintiff’s window and entering his

home.

        Finally, Plaintiff alleges that during the search, the police seized $650 from him

“but never [gave him] a Property Receipt.” (ECF No. 2 at 2, 11.) To the extent Callison’s

failure to provide a property receipt to Plaintiff during the execution of the search warrant

constitutes a constitutional violation, Plaintiff’s right to receive a property receipt was not

clearly established on February 15, 2017.          “A right is clearly established only if its

contours are sufficiently clear that a reasonable official would understand that what he is

doing violates that right.” Booker, 855 F.3d at 538 (internal quotation marks omitted).

In short, there must be “a case where an officer acting under similar circumstances . . .

was held to have violated the [relevant constitutional amendment].” White, 137 S. Ct.

552; Safar v. Tingle, 859 F.3d 241, 247 (4th Cir. 2017).

        The undersigned has been unable to find any case law from the United States

Supreme Court, the Fourth Circuit Court of Appeals, or the West Virginia Supreme Court

of Appeals stating that an officer’s failure to provide a property receipt during a seizure is

a constitutional violation. See Thompson v. Virginia, 878 F.3d 89, 98 (4th Cir. 2017)

(“To determine if the right in question was clearly established, we first look to cases from

the Supreme Court, this Court of Appeals, or the highest court of the state in which the

action arose.” (citing Owens ex rel. Owens v. Lott, 372 F.3d 267, 279 (4th Cir. 2004))).

Even though Callison’s alleged conduct may have violated West Virginia Rule of Criminal

Procedure 41(d), a violation of state law does not itself rise to a federal constitutional

violation. See Snider Int’l Corp. v. Town of Forest Heights, 739 F.3d 140, 145 (4th Cir.

2014) (“Conduct violating state law without violating federal law will not give rise to a

                                              19
   Case 2:18-cv-00585 Document 32 Filed 11/15/19 Page 20 of 25 PageID #: 213


§ 1983 claim.” (citing United States v. Van Metre, 150 F.3d 339, 347 (4th Cir. 1998))).

Therefore, the undersigned FINDS that Callison is entitled to qualified immunity with

respect to his alleged failure to provide a property receipt.

        Because Callison is entitled to qualified immunity at this stage with respect to only

some of Plaintiff’s claims against him, the undersigned proposes that the presiding

District Judge GRANT IN PART and DENY IN PART Callison’s motion to dismiss

(ECF No. 17).

    F. Young’s Motion to Dismiss (ECF No. 19)

        Young argues, among other reasons for dismissal, 6 that Plaintiff’s claims against

him are barred by res judicata or collateral estoppel.              (ECF No. 20 at 11–12.)         Res

judicata, otherwise known as claim preclusion, prohibits a party from bringing a claim in

a subsequent action when there was a final judgment on the merits in a previous action

between the same parties involving the same claim or a related one. Dan Ryan Builders,

Inc. v. Crystal Ridge Dev., Inc., 803 S.E.2d 519, 530 (W. Va. 2017) (quoting Syl. Pt. 4,

Blake v. Charleston Area Med. Ctr., Inc., 498 S.E.2d 41 (1997)); see In re Genesys Data

Techs., Inc., 204 F.3d 124, 127 (4th Cir. 2000) (stating that federal courts must apply

preclusion law of state where prior judgment entered). A claim is the same or similar if

“the same evidence would support both actions or issues.” Dan Ryan Builders, 803

S.E.2d at 530 (quoting Syl. Pt. 4, Slider v. State Farm Mut. Auto. Ins. Co., 557 S.E.2d 883

(W. Va. 2001)).




6 One of Young’s asserted reasons for dismissal is that this action was not served within the ninety-day
period provided for service in Federal Rule of Civil Procedure 4(m). But where, as here, the plaintiff
proceeds in forma pauperis, the ninety-day period begins to run when this Court enters an order
authorizing service of process by the U.S. Marshals Service. Robinson v. Clipse, 602 F.3d 605, 608–09
(4th Cir. 2010). In this case, that order was entered on May 1, 2019. (ECF No. 5.) Young was served on
May 22, 2019, well within the ninety-day period for service in Rule 4(m). (ECF No. 9.)

                                                  20
   Case 2:18-cv-00585 Document 32 Filed 11/15/19 Page 21 of 25 PageID #: 214


       Plaintiff’s claims against Young in this action all stem from the April 18, 2016

search warrant and its execution. (See ECF No. 2 at 1–2, 6.) Specifically, Plaintiff

alleges that Young “used bogus information to obtain a Search Warrant[]” and seized

$4,400 from Plaintiff’s home while executing the search warrant, but the property receipt

Young gave Plaintiff “stated $2,200 cash and some weed nothing else.” (Id. at 1, 6.) But

Plaintiff further alleges that he filed a petition in the Circuit Court of Fayette County, West

Virginia, on July 24, 2017, seeking the return of the money seized on April 18, 2016. (Id.

at 3; see ECF No. 2-8 at 1.)

          It does not appear that Plaintiff challenged the constitutionality of the seizure

or the total amount of the funds seized during the state-court proceeding. (See ECF No.

2-8 at 1.) However, he likely could have done so. In West Virginia, “[w]hen a party

against whom no criminal charges have been brought”—such as Plaintiff—“seeks the

return of seized property, [he] should file, in the circuit court of the county in which the

property was seized, a complaint seeking the return of such property under West Virginia

Rule of Criminal Procedure 41(e).” Syl. Pt. 1, Pristine Pre-Owned Auto, 783 S.E.2d 585.

The Supreme Court of Appeals was guided by federal courts’ interpretations of Federal

Rule of Criminal Procedure 41(g), 7 which corresponds with West Virginia Rule of

Criminal Procedure 41(e), in developing this procedure. Id. at 591–92. And when a

plaintiff seeks the return of seized property through a civil action in federal court—as

opposed to a Rule 41(g) motion in a federal criminal proceeding—he may bring related

claims “challenging the forfeiture . . . on due process grounds.” See United States v.




7 The current text of Federal Rule of Criminal Procedure 41(g) was previously found at Federal Rule of
Criminal Procedure 41(e). See Chairez v. United States, 355 F.3d 1099, 1100 (7th Cir. 2004).

                                                 21
  Case 2:18-cv-00585 Document 32 Filed 11/15/19 Page 22 of 25 PageID #: 215


Stevens, 500 F.3d 625, 628 n.3 (7th Cir. 2007); United States v. Arreola-Ramos, 60 F.3d

188, 191 & n.13 (5th Cir. 1995).

         Although the Supreme Court of Appeals of West Virginia has yet to determine

whether such related claims are permissible when a Rule 41(e) complaint is filed, it is

reasonable to conclude that the court would interpret this aspect of West Virginia Rule

41(e) like federal courts have interpreted federal Rule 41(g). See Wells v. Liddy, 186 F.3d

505, 527–28 (4th Cir. 1999) (explaining that when state law is unclear, federal court must

“interpret the law . . . as it appears that the [state’s highest court] would rule”).

Therefore, Plaintiff could have brought his constitutional challenges to the warrant and

its execution in the Rule 41(e) proceeding he filed in state court.      The undersigned

FINDS that because he did not, claim preclusion bars the claims he makes against Young

in this action.    See Dan Ryan Builders, 803 S.E.2d at 530.             Accordingly, the

undersigned proposes that the presiding District Judge GRANT Young’s motion to

dismiss Plaintiff’s claims against him (ECF No. 19).

   G. Remaining Defendants

       Finally, the undersigned FINDS that Plaintiff’s complaint fails to state a claim

against the remaining defendants in this action.        The complaint is devoid of any

allegations about the actions of Defendants Central West Virginia Drug Task Force

Corporation; Oak Hill City Police Department; Fayetteville City Police Department; City

of Oak Hill, West Virginia; City of Fayetteville, West Virginia; Mount Hope City Police

Department; City of Mount Hope; Ansted City Police Department; City of Ansted; Gauley

Bridge City Police Department; City of Gauley Bridge; Nicholas County Commission;

Nicholas County Sheriff Department; Summersville City Police Department; City of

Summersville, West Virginia; Richwood City Police Department; City of Richwood; Clay

                                            22
  Case 2:18-cv-00585 Document 32 Filed 11/15/19 Page 23 of 25 PageID #: 216


County Commission; Clay County Sheriff Department; Webster County Commission;

Webster County Sheriff Department; City of Webster Spring, West Virginia; Webster

Spring City Police Department; City of Cowen, West Virginia; Pocahontas County

Commission; Pocahontas County Sheriff Department; Marlinton City Police Department;

and City of Marlinton, West Virginia.        (See ECF No. 2.)      There are certainly no

allegations to suggest “that the execution of a policy or custom of [any of these defendants]

caused the violation,” as is necessary for § 1983 liability against them. Penley, 876 F.3d

at 653 (quoting Love-Lane, 355 F.3d at 782). Accordingly, the undersigned proposes

that the presiding District Judge DISMISS Plaintiff’s complaint (ECF No. 2) as to these

defendants for failure to state a claim on which relief may be granted pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii).

       Further, the undersigned FINDS that Plaintiff’s claims against Kessler’s estate do

not survive Kessler’s death. “Federal courts look to state law in determining whether

§ 1983 claims survive the death of a defendant, provided that state law is not inconsistent

with federal law.”   Susko v. City of Weirton, No. 5:09-cv-1, 2011 WL 221825, at *4

(N.D.W. Va. Jan. 20, 2011) (citing Robertson v. Wegmann, 436 U.S. 584, 589 (1978)).

In West Virginia, a cause of action “may be revived against the personal representative of

the wrongdoer and prosecuted to judgment and execution” only if it is brought prior to

the wrongdoer’s death. W. Va. Code § 55-7-8a(d). Plaintiff did not bring this action

until after Kessler’s death, as is illustrated by the relief Plaintiff seeks from Kessler’s

estate. (ECF No. 2 at 12.) Accordingly, the undersigned proposes that the presiding

District Judge DISMISS Plaintiff’s complaint (ECF No. 2) as to Kessler’s estate for failure

to state a claim on which relief may be granted pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).




                                             23
  Case 2:18-cv-00585 Document 32 Filed 11/15/19 Page 24 of 25 PageID #: 217


                                  IV.   RECOMMENDATION

       For the reasons stated herein, it is respectfully RECOMMENDED that the

presiding District Judge GRANT Fayette County’s and Fridley’s motion to dismiss (ECF

No. 13), GRANT IN PART and DENY IN PART Harrah’s and Parsons’s motion to

dismiss (ECF No. 15), GRANT IN PART and DENY IN PART Callison’s motion to

dismiss (ECF No. 17), and GRANT Young’s motion to dismiss (ECF No. 19). It is further

RECOMMENDED that the presiding District Judge DISMISS Plaintiff’s complaint

(ECF No. 2) as to Defendants Central West Virginia Drug Task Force Corporation; Oak

Hill City Police Department; Fayetteville City Police Department; City of Oak Hill, West

Virginia; City of Fayetteville, West Virginia; Mount Hope City Police Department; City of

Mount Hope; Ansted City Police Department; City of Ansted; Gauley Bridge City Police

Department; City of Gauley Bridge; Nicholas County Commission; Nicholas County

Sheriff Department; Summersville City Police Department; City of Summersville, West

Virginia; Richwood City Police Department; City of Richwood; Clay County Commission;

Clay County Sheriff Department; Webster County Commission; Webster County Sheriff

Department; City of Webster Spring, West Virginia; Webster Spring City Police

Department; City of Cowen, West Virginia; Pocahontas County Commission; Pocahontas

County Sheriff Department; Marlinton City Police Department; City of Marlinton, West

Virginia; and Kessler’s estate.

       The parties are notified that this Proposed Findings and Recommendation is

hereby FILED, and a copy will be submitted to the Honorable John T. Copenhaver, Jr.,

Senior United States District Judge.         Pursuant to the provisions of 28 U.S.C.

§ 636(b)(1)(B) and Federal Rule of Civil Procedure 72(b), the parties shall have fourteen

(14) days (filing of objections) and three (3) days (mailing) from the date of the filing of

                                            24
  Case 2:18-cv-00585 Document 32 Filed 11/15/19 Page 25 of 25 PageID #: 218


this Proposed Findings and Recommendation to file with the Clerk of this Court specific

written   objections   identifying   the   portions   of    the   Proposed   Findings   and

Recommendation to which objection is made and the basis of such objection. Extension

of this time period may be granted by the presiding District Judge for good cause shown.

Copies of any objections shall be provided to any opposing parties or, if they are

represented by counsel, to their counsel, and to Judge Copenhaver.

       Failure to file written objections as set forth above shall constitute a waiver of de

novo review by the District Court and a waiver of appellate review by the Fourth Circuit

Court of Appeals. 28 U.S.C. § 636(b)(1); see Thomas v. Arn, 474 U.S. 140, 155 (1985);

Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); Wright v. Collins, 766 F.2d 841,

846 (4th Cir. 1985); United States v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984).

       The Clerk is DIRECTED to file this Proposed Findings and Recommendation and

to mail a copy of the same to Plaintiff and to transmit a copy to counsel of record.

                                           ENTER:          November 15, 2019




                                            25
